Case 19-13429-KHK         Doc 18     Filed 10/31/19 Entered 10/31/19 15:50:33               Desc Main
                                     Document     Page 1 of 3


                         UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

In re:                                    )
                                          )
HEATHER RENEE MILLS BANNING               )                    Case No. 19-13429-KHK
                                          )                    Chapter 13
                                          )
                                          )
      Debtor.                             )
_________________________________________ )

               OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN

         COMES NOW, Foxborough Phase I Homeowners Association (hereinafter

“Association”), a secured creditor, by counsel, and files this Objection to the Chapter 13 Plan of

the Debtor dated October 22, 2019. In support of this Objection, the Association states as

follows:

         1.    Debtor is the owner of 13197 Golders Green Place, Bristow, VA 20136

(hereafter, the “Property”). The Association avers that the Property is Debtor’s principal

residence.

         2.    The Property is subject to the recorded “Declaration of Covenants, Conditions,

and Restrictions” (hereinafter “Declaration”) as recorded in Deed Book 2175, Page 036 among

the land records of Prince William County, Virginia, and the Virginia Property Owners

Association Act, § 55.1-1800 et. seq., Code of Virginia (the “Act”). The Declaration and the Act

were in effect when the Debtor filed her petition and still are in effect as of the date of the filing

of this Objection.

         3.    In accordance with Article IV, Section 1 of the Declaration, the Association has

the authority to levy assessments against a lot owner subject to the Association’s governing

documents.
Case 19-13429-KHK        Doc 18    Filed 10/31/19 Entered 10/31/19 15:50:33              Desc Main
                                   Document     Page 2 of 3


       4.      This same section and § 55.1-1833 of the Act state that the Association shall have

a continuing lien on an owner’s lot for unpaid assessments.

       5.      Debtor’s pre-petition delinquency includes a debt of Two Thousand Eight

Hundred Seventeen Dollars and Fourteen Cents ($2,817.14) that is secured by a judgment lien

and an assessment lien on the Property.

       6.      In her bankruptcy schedules, Debtor states lists the secured debt owed to the

Association at only $2,500.00.

       7.      Accordingly, Debtor’s Plan fails to fully cure the Association’s secured claim and

is therefore in violation of 11 U.S.C. §§ 1322(b)(2) and (5).

       8.      Additionally, this Plan’s failure to fully cure the pre-petition arrearage owed to

the Association which is secured by the Property demonstrates that the Plan is not feasible and

therefore in violation of 11 U.S.C. § 1325(a)(6).

       WHEREFORE Foxborough Phase I Homeowners Association, a secured creditor by

counsel, respectfully moves the Court to deny confirmation of the Debtor’s Chapter 13 plan

dated October 22, 2019, along with such other relief as the Court deems is necessary and proper.


Respectfully submitted this 31st day of October 2019,

/s/ Jeremy C. Huang
Jeremy C. Huang, VSB 76861
CHADWICK WASHINGTON MORIARTY
ELMORE & BUNN, P.C.
3201 Jermantown Rd., Suite 600
Fairfax, VA 22030
TEL: 703-352-1900 / FAX: 703-352-5293
jhuang@chadwickwashington.com
Case 19-13429-KHK         Doc 18   Filed 10/31/19 Entered 10/31/19 15:50:33        Desc Main
                                   Document     Page 3 of 3


                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 31st day of October 2019, a copy of the foregoing
Objection to Confirmation and the Notice of Objection were served via the Court’s ECF system
upon the following persons:

Thomas Gorman
Chapter 13 Trustee
300 N. Washington St., #400
Alexandria, VA 22314

John Paul Goetz
John Goetz Law, PLC
86 W. Shirley Avenue
Warrenton, VA 20186
Attorney for the Debtor

/s/ Jeremy C. Huang
Jeremy C. Huang
